Citation Nr: 1453806	
Decision Date: 12/05/14    Archive Date: 12/10/14

DOCKET NO.  12-15 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.
 
2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

Ashley Castillo, Associate Counsel





INTRODUCTION

The Veteran served on active duty from December 1968 to December 1970.  Service in the Republic of Vietnam is indicated by the record.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Veteran was scheduled to appear at the RO for a hearing before a Veterans Law Judge.  On March 2014, the Veteran withdrew his request for a hearing pursuant to 38 C.F.R. § 20.704(e).

In May 2014, the claims were remanded for further evidentiary development.  As will be discussed below, with respect to the issues decided herein, review of the record reflects substantial compliance with the Board's Remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The VA Appeals Management Center (AMC) continued the previous denials in an October 2014 supplemental statement of the case (SSOC).  The Veteran's VA claims file has been returned to the Board for further appellate proceedings.


FINDINGS OF FACT

1.  The Veteran does not have hearing loss that is attributable to his military service.
 
2.  The Veteran does not have tinnitus that is attributable to his military service.


CONCLUSIONS OF LAW

1.  The Veteran does not have hearing loss that is the result of disease or injury incurred in or aggravated by active military service; nor may it be so presumed.    38 U.S.C.A. §§ 1101, 1110, 1112, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306, 3.307, 3.309, 3.385 (2014).
 
2.  The Veteran does not have tinnitus that is the result of disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims Assistance Act of 2000 (VCAA); Pub. L. No. 106-475, 114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a) (West 2002 & West Supp. 2013); 38 C.F.R. § 3.159(b) (2014).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  (The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008.  See 73 Fed. Reg. 23353 -56 (April 30, 2008).  The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.  The amendments, among other things, removed the notice provision requiring VA to request the claimant to provide any evidence in the claimant's possession that pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).)

A pre-decisional notice letter in February 2010 complied with VA's duty to notify the Veteran with regard to these issues.  In particular, this letter apprised the Veteran of what the evidence must show to establish entitlement to the benefit, what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  In the February 2010 letter, the Veteran was also notified of the criteria for assigning a disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Board additionally finds VA has satisfied its duty to assist the Veteran in the development of his hearing loss and tinnitus claims.  Relevant in-service and post-service treatment records are contained in the claims file.  

There is no indication that any additional action is needed to comply with the duty to assist.  The Veteran was provided VA examinations in connection with his claims, the reports of which are of record.  The examination report dated June 2014 contains sufficient evidence by which to decide the claims.  The June 2014 report addresses the nature and etiology of the Veteran's hearing loss and tinnitus.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion).  The Board concludes that the VA examination report is adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2012); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

In short, the Board has considered the provisions of the VCAA in light of the record on appeal, and for the reasons expressed above finds that the development of these claims has been consistent with said provisions.

II.  Bilateral Hearing Loss and Tinnitus

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be granted on a presumptive basis for certain chronic disabilities, including sensorineural hearing loss, when manifested to a compensable degree within the initial post-service year.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2014).

Service connection for impaired hearing shall only be established when hearing status, as determined by audiometric testing, meets specified pure tone and speech recognition criteria.  Audiometric testing measures threshold hearing levels (in decibels), over a range of frequencies (in Hertz ).  See Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  For the purposes of applying the law administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2014).

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes.  Lay assertions, however, may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

Here, the Veteran asserts entitlement to service connection for hearing loss and tinnitus, which he contends is due to his military service.  See Veteran's claim dated January 2010.  Specifically, he asserts that he sustained acoustic trauma as a result of exposure to loud noise, such as, gunfire and aircraft during his period of active duty service.  See, e.g., Veteran's notice of disagreement (NOD) dated May 2011.  For the reasons set forth below, the Board concludes that service connection is not warranted for hearing loss and tinnitus.

In this case, bilateral hearing loss has been diagnosed for VA compensation purposes.  See, e.g., VA examination report dated June 2014.  A diagnosis of tinnitus has also been confirmed.  Id.

As described above, the Veteran served on active duty from December 1968 to December 1970, with service in the Republic of Vietnam from November 1968 to November 1969.  See Veteran's service personnel records.  The Veteran's service personnel records indicate that his military occupation specialty (MOS) was Communications Center Specialist.  Id.  However, the Veteran indicated that while in the Republic of Vietnam he was assigned to other duties, rather than his MOS, which he attributes to his noise exposure.  See, e.g., Veteran's statement dated June 2012.  The Veteran's duties included perimeter guard, transporting equipment to firebases on helicopters, driving in convoys, and "fire fights."  Id.  Additionally, he indicated that he was trained on various machine guns.  The Board does not dispute the Veteran's contentions of routine exposure to machine gun fire, fire fights, and transporting equipment to firebase; thus, in-service noise exposure is conceded based on the circumstances of his military service.

The Veteran's service treatment records (STRs), including his August 1967 entrance examination and his September 1970 separation examination, are absent any indication of bilateral hearing loss.  To that end, the Board notes that the audiograms associated with the Veteran's August 1967 entrance examination and September 1970 separation examination document normal pure tone thresholds bilaterally. 

Post-service treatment records in February 2004, show a diagnosis of tinnitus.  In July 2005, a private treatment ear, nose, and throat (ENT) provider reported a diagnosis of sensorineural hearing loss.  The ENT noted that the Veteran has been operating lawn equipment for many years without hearing protection.  

The Veteran was afforded a VA examination in February 2011.  The examiner diagnosed the Veteran with bilateral sensorineural hearing loss and tinnitus.  The Veteran indicated he has experienced hearing loss for the past thirty years and tinnitus for the past ten to fifteen years.  The examiner opined that tinnitus was as likely as not a symptom of hearing loss.  The examiner stated that the Veteran's hearing loss and tinnitus were not caused by in-service noise exposure.  The examiner reasoned that the Veteran's enlistment and separation audiograms indicated normal thresholds from 500-400 Hertz bilaterally.  

In a June 2012 lay statement, the Veteran's spouse indicated that the Veteran's hearing deteriorated, once he returned from the Republic of Vietnam.  

Pursuant to the May 2014 remand, the Veteran was afforded a VA examination in June 2014.  In the examination report, the examiner noted the Veteran's report of acoustic trauma due to noise exposure during his period of active military service.  With respect to post-service noise exposure, the Veteran reported for twenty-three years he worked in medical field.  He would use sonars to break up kidney stones; however, at times he would not wear hearing protection.  Thereafter, the Veteran worked at Duke Energy for five years and wore hearing protection when required.  Then, the Veteran worked for two years loading aircrafts and wore hearing protection.  He stated that at times, he operates lawn equipment without hearing protection.  The VA examiner indicated that the Veteran's claims file was reviewed.  The examiner conducted audiometric testing and diagnosed the Veteran with bilateral sensorineural hearing loss.  With respect to the question of medical nexus for hearing loss, the examiner opined that the Veteran's hearing loss is not caused by or a result of his military service.  The examiner reasoned,   

	[t]here is normal hearing on entrance and separation with 	thresholds too low at separation for any significant shift in 	hearing or possible permanent damage to the auditory system 	to have occurred while on active duty.  Although noise 	exposure is conceded and the relationship between noise and 	hearing loss is well documented in research, there must be a 	nexus of auditory damage to link current hearing loss to active 	duty noise exposure.  The evidence does not support a nexus 	in this case.  

See VA examination dated June 2014.

The June 2014 VA examiner also diagnosed the Veteran with tinnitus.  The examiner opined that the Veteran's tinnitus is at least as likely as not a symptom associated with the hearing loss.  Moreover, the tinnitus is less likely than not caused by or a result of military noise exposure.  The examiner reasoned,

	[t]here is normal hearing on entrance and separation with 	thresholds too low at separation for any significant shift in 	hearing or possible permanent damage to the auditory system 	to have occurred on active duty.  Onset of tinnitus 	occurred [twenty to thirty] years ago, and [the] [V]eteran had 	been exposed to noise post-separation. . . .  The evidence 	does not support a nexus in this case.  

Id.

The Board finds the February 2011 VA examiner's nexus opinion is of little probative value.  The VA examiner provided an opinion against the Veteran's claims solely on the lack of documentation of hearing loss in the Veteran's service records.  The absence of in-service evidence of hearing loss is not fatal to a claim for service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Moreover, the VA examiner's findings were not supported by a detailed rationale or an explanation of his conclusion.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (27) (holding that medical examinations report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.)  

The Board assigns greater probative value to the June 2014 VA examination report.  The June 2014 VA examination report appears to have been based upon a review of the record and analyses of the Veteran's entire history, including his in-service and post-service experience as recounted by the Veteran himself.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion").  Crucially, the examiner provided a detailed rationale as to why the Veteran's hearing loss and tinnitus are not related to noise exposure during service.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-04.  Therefore, the opinion is highly probative because it was based on review of all pertinent evidence and was supported by well-reasoned rationale. 

The Veteran has not submitted a medical opinion to contradict the conclusions of the June 2014 VA examiner.  As was explained in the VCAA section above, the Veteran has been accorded ample opportunity to present competent medical evidence in support of his claims.  He has failed to do so.  See 38 U.S.C.A. § 5107(a) (West 2002) (it is the claimant's responsibility to support a claim for VA benefits).  The Court has held that "[t]he duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

The Board is mindful of the finding in Hensley v. Brown, 5 Vet. App. 155 (1993), in which the Court stated that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service.  However, as noted by the June 2014 VA examiner, there is no objective medical evidence of hearing loss disability within one year after the Veteran's active duty discharge in December 1970.  The Veteran's own lay statements place the onset of his hearing loss and tinnitus twenty to thirty years after separation from service.  See VA examination dated February 2011.

The Veteran contends that his present hearing loss and tinnitus were caused by noise exposure in service; however, he has not been shown to be competent to establish an etiological nexus between any current disability and his exposure to noise during his period of active duty. 

The Board recognizes that there is no bright line rule that laypersons are not competent to offer etiology opinions.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (rejecting the view that competent medical evidence is necessarily required when the determinative issue is medical diagnosis or etiology). Evidence, however, must be competent evidence in order to be weighed by the Board.  Whether a layperson is competent to provide an opinion as to the etiology of a condition depends on the facts of the particular case.

In Davidson, the Federal Circuit drew support from Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) for support for its holding.  Id.  In a footnote in Jandreau, the Federal Circuit addressed whether a layperson could provide evidence regarding a diagnosis of a condition and explained that "[s]ometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

The Board finds that the question of whether the Veteran currently has hearing loss and tinnitus due to noise exposure in-service is too complex to be addressed by a layperson.  While the Veteran is certainly competent to testify to symptoms he observed, such as ringing in his ears or subjective hearing impairment, he is not competent to offer an opinion as to the cause of these disabilities.  This connection or etiology is not amenable to observation alone.  Rather it is common knowledge that such relationships are the subject of extensive research by scientific and medical professionals.  Hence, the Veteran's opinion of the etiology of his current disabilities is not competent evidence and is entitled to low probative weight.

The Board finds that other evidence of record, including the June 2014 VA examiner who has reviewed all the evidence of record and the absence of any complaints of or treatment for any hearing loss disability in the years immediately after separation from service, to be more probative in this case than the lay evidence.

The Board is charged with weighing the positive and negative evidence; resolving reasonable doubt in the Veteran's favor when the evidence is in equipoise. Considering the overall evidence, including the post-service medical evidence, the uncontradicted June 2014 VA medical opinion, and the lay evidence presented by the Veteran, the Board finds that the negative evidence is more persuasive and of greater probative value.

In conclusion, the preponderance of the evidence is against the claims that the current hearing loss and tinnitus are related to active military service.  Thus, the benefit-of-the-doubt rule is not helpful to the Veteran.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is denied.



____________________________________________
J. A. Markey
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


